ACID BATTERY PASTING CARRIER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In regards to communication filed on 3/22/2022:
Claims 1 and 8 have been amended; no new matter has been entered.
Previous rejections under 35 USC 112(b), 102/103, and 103 have been withdrawn due to amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Touslee on 5/6/2022.

The application has been amended as follows: 
Claims 9-13. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 was rejected under 35 USC 112(b) for being indefinite. Claims 1-3were rejected under 35 U.S.C. §102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. §103 as obvious over US 2015/0099189 to Ketzer et al. ("Ketzer"). Claims 1-5 and 8 were rejected under 35 U.S.C. §102(a)(1) being anticipated by or, in the alternative, under 35 U.S.C. §103 as obvious over US 2016/0268567 to Guo et al. ("Guo"). Claims 6 and 7 were rejected under 35 U.S.C. §103 as being unpatentable over Guo as applied to claim 2 above, and further in view of US 5,281,498 to Muto et al. ("Muto").
The Applicant has amended claim 1 to recite that "a non-fibrous polymer component [is] introduced into the nonwoven fiber mat" and that "the non-fibrous polymer component [is] homogenously dispersed across a thickness of the nonwoven fiber mat." Neither Ketzer nor Guo teach that a non-fibrous polymer component is introduced into a nonwoven fiber mat and is homogenously dispersed across a thickness of a nonwoven fiber mat. 
For example, Ketzer is completely silent on introducing a non-fibrous polymer component into its product so that the non-fibrous polymer component is homogenously dispersed across a thickness of its prodcut. Similarly, in contrast to the pending claims, Guo describes the use of polymer fibers in its nonwoven fiber mat (see Guo, para [0017]). As such, Guo does not teach the introduction of a non-fibrous polymer component into its nonwoven fiber mat or that a "non-fibrous polymer component [is] homogenously dispersed across a thickness of the nonwoven fiber mat." Accoridngly, since neither Ketzer nor Guo teach this aspect of claim 1, claim 1 is not anticipated by Ketzer or Guo.
As such, the amendment has overcome the rejections under 35 USC 102/103 and also under 35 USC 103. The rejections are now withdrawn and claims 1-8 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729